DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim Objections
Claims 21-34 and 36-41 are objected to because of the following informalities:  
In Claim 21, at Line 14, change “the current position” of the leaves to --current positions-- of the leaves for the sake of grammatical accuracy and antecedent clarity.
Also in Claim 21, at Lines 22-23, change “stages of the movement profile is updated” to --stages of the movement profile are updated--, for the sake of grammatical accuracy and clarity.
In Claim 22, at Line 7, change “provides one of the plurality of leaves” to             --provides to one leaf of the plurality of leaves-- for the sake of grammatical accuracy and clarity.
In Claim 24, at Line 2, change “the speed of the leaf decreases” to --the speed of the leaf movement decreases-- for the sake of grammatical accuracy and clarity.
In Claim 25, at Line 2, change “controls the speed of the leaf to” to --controls the speed of the leaf movement to-- for the sake of grammatical accuracy and clarity.

In Claim 36, at Line 6, replace the comma at the end of the line with a colon, to indicate the limitations following the line are all directed to each of the plurality of leaves.
Also in Claim 36, at Lines 24-25, change “the stages of the movement profile is updated” to --the stages of the movement profile are updated--, and in Lines 25-26 change “based on the measured leaf current locations” to --based on the current locations of each leaf-- for the sake of grammatical accuracy and clarity.
In Claim 37, at Lines 1-3, amend the claim as follows for the sake of grammatical accuracy and clarity: “further comprising, for each leaf of the plurality of leaves: increasing the speed of the leaf movement during the first stage, keeping the speed of the leaf movement constant during a second stage, and decreasing the speed of the leaf movement during a third stage”.
In Claim 38, at Line 6, change “provides one of the plurality of leaves” to             --provides to one leaf of the plurality of leaves-- for the sake of grammatical accuracy and clarity.
Claims 23, 27-33, 35, and 39-41 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 21, Lines 4-10, and Claim 29, Lines 10-16, the claims interchangeably recite limitations directed towards “the movement profile of the leaves” (Claim 21, Line 5, and Claim 29, Line 10) and then describes these movement profiles being directed according to parameters associated with information of “the leaf”, wherein it is unclear if the parameters and movements are independently directed to each leaf or simply to group(s) of leaves as a whole. For the sake of examination, the examiner assumes that each leaf has individual information feedback and movement control, and suggests changing “the movement profile of the leaves” to  --the movement profile of each leaf of the plurality of leaves-- and/or changing the recitations of “the leaf” in Lines 5-8 of Claim 21 (and Lines 11-14 of Claim 29) to --each leaf-- or --a leaf-- as appropriate. [This deficiency carries through many of the dependent claims, and should be addressed wherever found.]
Further in Claim 21, at Line 14, the claim recites “the current position” of the leaves, wherein there is no antecedent basis for the “position” of leaves. The examiner suggests changing “position(s)” to --location(s)-- throughout the claims for clarity and consistency, since these terms can have very different meanings in the art (i.e., “positions” can mean orientations as well as locations).
Finally, with respect to Claim 21, Lines 23-24, and Claim 29, Lines 22-24, the claims recite that the movement profile is updated “in real time or periodically”, rendering the claim indefinite insofar as a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 21 and 29 recite the broad recitation of updating a movement profile “periodically”, and the claim also recites updating the movement profile “in real time” (i.e., constantly) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. **Perhaps the claim is intended to recite that the movement profile is to be monitored constantly in real time, but reported as updated feedback only periodically?
With respect to Claim 27, Line 3 recites that the third stage of the movement occupies a percentage of a time period of leaf movement “from the location to the leaf target location”, such that it is unclear which location is intended to be referred to by “the location”. The examiner suggests replacing “the location” with --the current location--.
With respect to Claim 29, as currently amended, Lines 1-2 recite a “grating scale displacement sensor”, rendering the claim indefinite insofar as there is no antecedent basis for a “grating” or “grating displacement” in the claims, and the claim recites that said sensor is provided “corresponding to” the leaf, rendering the claim indefinite insofar as it is unclear what limiting structural or functional meaning is intended to be encompassed by the phrase “corresponding to” in relation to the leaf and the sensor.
Further with respect to Claim 29, Lines 2-3 recite “an encoder corresponding to the motor”, rendering the claim indefinite insofar as it is unclear what limiting structural or functional meaning is intended to be encompassed by the phrase “corresponding to” in relation to the encoder and the motor, and wherein there is no antecedent basis for “the motor” (singular).
With respect to Claim 30, Line 3 recites “the leaf” which, due to the deficiency of Claim 21, makes it unclear whether or not the limitations that follow are to be required for each and every leaf within the plurality of leaves, separately. With respect to Claim 31, Lines 2-3 recite a “grating ruler displacement sensor”, rendering the claim indefinite insofar as there is no antecedent basis for a “grating”, “ruler”, or “grating displacement” in the claims, and the claim recites that said sensor is provided “corresponding to” the leaf, rendering the claim indefinite insofar as it is unclear what limiting structural or functional meaning is intended to be encompassed by the phrase “corresponding to” in relation to the leaf and the sensor.
Claims 22-26, 28, 31-34, and 36-41 are rejected by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-30, 32, 34, 36-39, and 41 of the present application, as they are best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-17, 19, and 20 of U.S. Patent No. 10,510,456 (hereinafter “the ‘456 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are taught within the claims of the ‘456 patent as follows:
•    The limitations of Claims 21-23, 36-38, and 41 of the present application are taught within Claim 13 of the ‘456 patent;
•    The limitations of Claims 24 and 25 of the present application are taught within Claim 13 of the ‘456 patent, wherein, for Claim 24, the ability to maintain a variable rate inherently conveys an ability to maintain a constant rate (e.g., a variation of zero);
•    The limitations of Claim 26 of the present application are taught within Claim 14 of the ‘456 patent;
•    The limitations of Claims 28 and 30 of the present application are taught within Claims 15-17 of the ‘456 patent;
•    The limitations of Claims 29, 34, and 39 of the present application are taught within Claims 13 and 20 of the ‘456 patent; and,
•    The limitations of Claim 32 of the present application are taught within Claim 19 of the ‘456 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 28-31, 34, and 36-41, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Nunan (US 4,868,843).
With respect to Claim 21, Nunan teaches a multi-leaf collimator system (10, Abstract and throughout disclosure) comprising a plurality of leaves (either of 12, 28, and 29 or 156 and 160) and a plurality of motors (either of 44, 54 or 158, 162) configured to drive the plurality of leaves (Column 9, Lines 45-46; Column 10, Lines 19-20 and 54-55; or Column 17, Lines 11 -58);
a control module (e.g., in microprocessor) configured to program the movement profile of the leaves according to parameters including, for each leaf of said plurality of leaves, at least one of leaf location, a time associated with said leaf location, a location offset of the leaf, a distance the leaf must travel to reach a target leaf location, a distance travelled by the leaf, and wherein leaf location information includes at least one of an initial, current, and/or target location of the leaf (Column 11, Lines 15-37; Column 16, Lines 30-41; Column 19, Line 21-Column 20, Line 15);
a driving module (e.g. in microprocessor) configured to drive the plurality of motors to drive the plurality of leaves (Column 11, Lines 10-65 or Column 17, Lines 11-58); 
a position feedback module (e.g., rotational encoder and photodetectors) configured to provide current positions of each of the leaves as a feedback to the control module (Column 20, Lines 9-15);
wherein, for each leaf of the plurality of leaves, the control module programs the movement profile of the leaves according to a pattern having a first stage, a second stage, and in a third stage wherein stages of the movement profile are periodically updated in real time based on the current location of each leaf and the time available for the leaf to reach its target location for the next treatment and/or imaging position (Column 11, Lines 15-37; Column 16, Lines 30-41; and Column 19, Lines 21-54).
With respect to Claim 36, Nunan teaches a method for controlling an X-ray collimator (10), using a multi-leaf collimator driving system of motors and processors/circuitry (Column 11, Lines 10-57 and throughout disclosure), the collimator comprising a plurality of leaves and a plurality of motors configured to drive the plurality of leaves (either of 12, 28, and 29 or 156 and 160; Column 9, Lines 45-46; Column 10, Lines 19-20 and 54-55; or Column 17, Lines 11-58), and the system comprising modules for control, driving, and position feedback (e.g., microprocessors, circuitry, encoders, and detectors, see Claim 21 above), the method comprising, for each of the plurality of leaves: using the control module to receive a predetermined target location of the leaf; using the control module to program a movement profile of each leaf based on parameters including, for each leaf of said plurality of leaves, at least one of leaf location, a time associated with said leaf location, a location offset of the leaf, a distance the leaf must travel to reach a target leaf location, a distance travelled by the leaf, and wherein leaf location information includes at least one of an initial, current, and/or target location of the leaf, the leaf movement profile comprising a first stage, a second stage, and a third stage (Column 11, Lines 15-37; Column 16, Lines 30-41; Column 19, Lines 21 -54; Column 20, Lines 9-13); using the driving module to move each leaf according to the movement profile, and using the control module to detect the current location of the leaf, wherein stages of the movement profile are periodically updated in real time based on the current location of each leaf and the time available for the leaf to reach its target location for the next treatment and/or imaging position (Column 11, Lines 15-37; Column 16, Lines 30-41; and Column 19, Line 21-Column 20, Line 15).
With respect to Claims 22, 23, 38, and 41, Nunan further teaches a plurality of elongated, flexible transmission units (38, 42), each of the plurality of leaves being operably connected to one of the plurality of motors through one of the plurality of transmission units (either of Column 11, Lines 1-65 or Column 17, Lines 11-58), wherein each of the plurality of transmission units includes a transmission line and an elastic piece operably connected to the transmission line, and the transmission line provides one of the plurality of leaves a first pulling force, and the elastic piece provides to each leaf a second elastic force (Column 11, Lines 1-65; Column 17, Lines 11-58; Column 19, Lines 21-54; Column 20, Lines 9-13).
With respect to Claims 24 and 25, Nunan further teaches that for each of the plurality of leaves, the control module can control the speed of the leaf movement to dynamically decrease at a variable or constant rate in the third stage (Column 11, Lines 15-37; Column 19, Lines 21 -54).
With respect to Claim 26, Nunan further teaches that for each of the plurality of leaves, the variable rate is determined based on a distance that the leaf moves in the third stage (Column 11, Lines 15-37; Column 19, Lines 21 -54; Column 20, Lines 9-13).
With respect to Claim 28, Nunan further teaches that, for each of the plurality of leaves, a leaf location offset is determined based on a leaf current location of the leaf and the leaf target location of the leaf (Column 11, Lines 15-37; Column 19, Lines 21 -54; Column 20, Lines 9-13).
With respect to Claims 29 and 31, Nunan further teaches that encoders for rotational position are installed on the motors to measure displacement of the leaf (Column 11, Lines 15-37; Column 19, Lines 21 -54; Column 20, Lines 9-13).
With respect to Claim 30, Nunan further teaches that the position feedback module comprises a first and second position feedback module, for said leaves and motor(s), comprising an encoder, configured to assess whether the movement of the leaf is normal by determining if the feedback fulfills a predetermined relationship (Column 20, Lines 9-13).
With respect to Claims 34 and 37, Nunan further teaches that leaf movement increases during the first stage, remains constant during the second stage, and decreases during the third stage (Column 11, Lines 15-37; and Column 19, Lines 21 -54).
With respect to Claim 39, Nunan further teaches determining a first leaf displacement of the leaf; determining a second leaf displacement of the leaf and assessing whether the movement of the leaf is normal based on the first leaf displacement and the second leaf displacement (Column 11, Lines 15-37; Column 19, Lines 21 -54; Column 20, Lines 9-13).
With respect to Claim 40, Nunan further teaches that the assessing whether the movement of the leaf is normal based on the first leaf displacement and the second leaf displacement includes: if a difference between the first leaf movement and the second leaf movement is less than a threshold, determining that the movement of the leaf is normal; or if a difference between the first leaf movement and the second leaf movement is greater than or equal to a threshold, determining that the movement of the leaf is abnormal (Column 11, Lines 1 -65; Column 17, Lines 11 -58; Column 19, Line 21 -Column 20, Line 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nunan, as applied to Claim 22 above, in view of U.S. Patent to Richey, et al. (US 4,143,273).
With respect to Claims 32 and 33, Nunan teaches many of the elements of the claimed invention, including a plurality of motors for driving the leaves of the collimator, but do not teach a protection module configured to detect whether the motor(s) is/are running normally.
Richey teaches an MLC for an X-ray apparatus having independently adjustable leaves driven by motors (Abstract and throughout disclosure), additionally teaching a protection module with a CPU to detect whether the motor(s) is/are running normally (Column 9, Lines 60-Column 11, Line 25).
It would have been obvious to one of ordinary skill in the art the time of the inventive filing to employ a protection module for motor(s) operating adjustable collimator leaves in an X-ray apparatus, as suggested by Richey, in the apparatus of Nunan, to provide quality assurance in positioning said leaves, thereby preventing loss of time and undue radiation exposure due to faulty motor(s) not properly positioning the leaves during scanning, as taught by Richey (Column 9, Line 60-Column 11, Line 25).
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/21/2021, with respect to previous claim objections and previous 35 USC 112 rejections of Claims 21-28, 32-34, and 37-41 have been fully considered and are persuasive.  The previous claim objections and previous 35 USC 112 rejections of Claims 21-28, 32-34, and 37-41 have been overcome by the amendment.
Applicant's arguments filed 01/21/2021, with respect to previous 35 USC 112 rejections of Claims 29-31, new 35 USC 112 rejections of Claims 21-34 and 36-41 due to amendment, and prior art rejections of the claims, have been fully considered but they are not persuasive. 
With respect to the previous 35 USC 112 rejections of Claims 29 and 31, the Applicant assets that the terms “grating scale displacement sensor” and “grating ruler displacement sensor” (Claims 29 and 31, respectively) are not indefinite, but does not give a reason or citation in the specification that would make clear what a “grating scale” or “grating ruler” would encompass, structurally or functionally, as part of a displacement sensor for a multi-leaf collimator leaf and/or motor, and these terms are not well known in the art.
With respect to the previous 35 USC 112 rejection of Claim 30, the Applicant has not addressed the issue of interchanging structures and functions applied to “leaves” and “the leaf”, such that it is unclear if every structural and/or functional limitation recited in the claims is applied to the leaves as a group, or required to be applied independently to each leaf of the group of leaves, in order for the prior art references to meet the claim limitations. This issue is repeated throughout the claims as currently amended, and a rejection for the remaining claims has been added accordingly.
With respect to the rejections of the claims as being anticipated by Nunan, the Applicant asserts that Nunan does not teach the claimed invention, because there is “no disclosure, teaching or suggestion” in the cited passages of Nunan for a control module that programs the movement of collimator leaves of the MLC, or of a position feedback module that provides current leaf positions as feedback to said control module, and that Richey does not remedy these alleged deficiencies. (See Applicant Remarks, Page 12, Line 14-Page 13, Line 7 and Page 14, Lines 5-8.)
Nunan contains multiple teachings of computerized program control of MLC movement and feedback, which were condensed in the previous rejections for simplicity, but are expanded in the present rejection. Starting with Column 1, Lines 12-17, Nunan teaches a radiation therapy machine directing the shaping of the treatment field. In Column 2, Lines 42-54, Nunan teaches their invention relies on computer controlled movements of collimator leaves for dynamic therapy. In Column 4, Lines 1-11, Nunan teaches that Computed Tomography imaging provides feedback of the position of the MLC leaves via verification of the shape of the treatment field, using a linear detector array in Column 4, Lines 38-48. This real-time, continuous monitoring of the treatment field via imaging is reiterated in Column 5, Lines 33-35 and 45-52. The motorized movement of leaves during treatment (obviously not capable of being performed manually at the speeds in Column 19, Lines 39-54 during radiation therapy) is mentioned again in the independent motor drives of Column 10, Lines 18-28, which, in turn, are controlled by a micro-processor as described in Column 11, Lines 10-14. And rotation monitoring circuits provide further feedback on leaf positions to summing circuitry in the computerized system as described in Column 11, Lines 26-37. Feedback from imaging by the photodetector array is, as previously recited, described in Column 16, Lines 1-34, which requires the use of computer memory and other processing circuitry. Finally, as added to the above rejection, Nunan recites more clearly the computerized, automated control of the MLC leaves via control module comprising a computer and associated circuitry through motorized, electrical drive systems, and feedback of their positions to said control module in what can be considered a position feedback module used by Linear detectors and leaf position encoders, in Column 19, Line 55-Column 20, Line 15.
Consequently, Nunan is considered to teach a “control module” programming and controlling the drive of the leaves of the MLC in a dynamic fashion, and a “position feedback module” providing current leaf positions to the control module in real-time during therapy and imaging.
[For future reference, Richey also teaches the advantages of motorizing and automating said leaf movement processes and feedback control in Column 2, Lines 16-65 and throughout the disclosure.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/04/2021